Title: To George Washington from Tobias Lear, 16 October 1791
From: Lear, Tobias
To: Washington, George



Sir,
Philadelphia October 16th 1791.

Considering the little time you would have after your arrival in this place before the meeting of Congress, I thought it could not be amiss to prepare this letter to meet you at Baltimore, enclosing the information which you directed me to obtain upon the points recommended in yours Speeches at the opening of the three last Sessions of Congress.

I went carefully through the three speeches, and noted down, as you will perceive, on one margin of the page, every matter which you had recommended to the Attention of Congress—and opposite to each point I have noted what has been done upon it. In those matters where laws had passed in conformity to the recommendation, I have mentioned them in that manner. In those cases where the subject had been taken up, and not finished, I did not find the Journals satisfactory, and therefore applied to Mr Beckley for information respecting what had been done about them, and from him I obtained the satisfactory information annexed to these cases. I thought it best to note down every matter which had been recommended, whether it had been acted upon & finished or not, in order that every thing might be brought into one view—and every chance of omission avoided. I flatter myself it will be found accurate, and I shall be much pleased if it proves such as you wished.
I have the honor likewise to enclose a translation of the Memorial enclosed in the letter of Messrs Tirol Roux & Co. I received it from the Secretary of the Treasury this morning only, which is the cause of its not having been transmitted before. The original of the memorial I keep here lest any thing should prevent this letter’s meeting you. A Copy of the Notes from the Speeches &ca. I have likewise preserved.
A Memorandum of the Blankets which I have purchased is enclosed for your inspection. A Vessel sails about middle of the week for Alexandria, on board which they will be shipped.
The Mortality among the Judicial Officers of the United States has extended to New Hampshire. Mr Parker, the Marshal of that District, is dead, and Genl Sullivan the Judge, is in a situation that it is said he cannot long exist.
Mr Gore, the Attorney of the Massachusetts district, is in this city with his Lady. In a conversation which I had with him yesterday respecting the Federal City, he observed, that he was well assured it was A thing much desired by the people of Massachusetts, that every facility should be given towards preparing that city for the reception of the Government of the United States, and that they were fully impressed with the necessity of carrying the law respecting it into full effect. If the Representatives from Massachusetts did not speak this language, he said they would not express the sentiments of their constituents in general.

Mr Langdon, the Senator, arrived in town last evening, and a large proportion of the Gentlemen from the Eastward are said to be on the way hither. A considerable number of persons from New York & Massachusetts are expected in town in the course of the week, to be present at the meeting of the Stockholders of the Bank of the United States. In the choice of directors it is thought there will be some altercation. And it is said disputes may arise respecting persons entitled to vote for directors &ca. upon the point, whether those only who were original subscribers, or persons authorized by proper power for that purpose from them, shall vote; or whether the mere holding the Scrip, as it is called, shall entitle a person to vote whether he obtained it by subscription, purchase or other ways. The Secretary of the Treasury has requested the opinion of the Attorney General on the point.
The family are well. Mrs Lear & Majr Jackson unite with me in every respectful & affectionate sentiment for Yourself Mrs Washington & those with you, and sincerely wish you a safe & pleasant Journey to this City. I have the honor to be, with true respect, gratitude & attachment, Sir, Your most Obliged & Obedt Servt

Tobias Lear.

